ORDER

PER CURIAM.
Johnny L. Murrell appeals the judgment entered by the circuit court upholding the decision of the City of Berkeley to terminate him from his employment with the City’s Police Department after an administrative hearing before the City of Berkeley Civil Service Board. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).